Name: Commission Implementing Regulation (EU) No 1259/2014 of 24 November 2014 on the reimbursement, in accordance with Article 26(5) of Regulation (EU) No 1306/2013 of the European Parliament and of the Council, of the appropriations carried over from financial yearÃ 2014
 Type: Implementing Regulation
 Subject Matter: EU finance;  financial institutions and credit;  agricultural policy;  budget
 Date Published: nan

 26.11.2014 EN Official Journal of the European Union L 339/1 COMMISSION IMPLEMENTING REGULATION (EU) No 1259/2014 of 24 November 2014 on the reimbursement, in accordance with Article 26(5) of Regulation (EU) No 1306/2013 of the European Parliament and of the Council, of the appropriations carried over from financial year 2014 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 26(6) thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) In accordance with Article 169(3) of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (2) non-committed appropriations relating to the actions referred to in Article 3(1) of Council Regulation (EC) No 1290/2005 (3) may be carried over to the following financial year. Such carry-over is limited to 2 % of the initial appropriations and to the amount of the adjustment of direct payments as referred to in Article 11 of Council Regulation (EC) No 73/2009 (4) which was applied during the preceding financial year. It may lead to an additional payment to the final recipients who were subject to that adjustment. (2) In accordance with Article 26(5) of Regulation (EU) No 1306/2013, by way of derogation from Article 169(3) of Regulation (EU, Euratom) No 966/2012, Member States are to reimburse that carry-over to the final recipients who are subject, in the financial year to which the appropriations are carried over, to the adjustment rate. That reimbursement only applies to final beneficiaries in those Member States where financial discipline applied (5) in the preceding financial year. (3) Furthermore, in accordance with Article 26(7) of Regulation (EU) No 1306/2013, any amount of the reserve for crises in the agricultural sector referred to in Article 25 of that Regulation not used is to be reimbursed in accordance with Article 26(5) of that Regulation. (4) In accordance with Article 1(1) of Council Regulation (EU) No 1181/2013 (6) financial discipline is applied to direct payments in respect of calendar year 2013. (5) The reserve for crises has not been called on until 15 October 2014, implying that the amount available in the reserve in the 2014 EAGF budget will not be used in this financial year. Moreover, on the basis of the execution of 2014 EAGF appropriations under shared management for the period from 16 October 2013 to 15 October 2014 and an estimated execution under direct management from 1 January 2014 to 31 December 2014, additional non-committed appropriations will remain in the 2014 EAGF budget. (6) On the basis of the Member States' declarations of expenditure for the period from 16 October 2013 to 15 October 2014, the financial discipline reduction effectively applied by the Member States in the financial year 2014 amounts to EUR 868,2 million. (7) Consequently, unused appropriations corresponding to the amount of financial discipline applied in 2014 financial year of EUR 868,2 million which remains within the limit of 2 % of the initial appropriations relating to the actions referred to in Article 3(1) of Regulation (EC) No 1290/2005 can be carried over to financial year 2015 following a decision of the Commission in accordance with the fifth subparagraph of Article 169(3) of Regulation (EU, Euratom) No 966/2012. (8) In order to ensure that the reimbursement of those appropriations to the final recipients remains proportionate to the amount of the financial discipline adjustment, it is appropriate that the Commission determines the amounts available to the Member States for the reimbursement. (9) To avoid compelling Member States to make an additional payment for that reimbursement, this Regulation needs to apply from 1 December 2014. Consequently, the amounts established by this Regulation are definitive and apply without prejudice to the application of reductions in accordance with Article 41(1) of Regulation (EU) No 1306/2013, to any other corrections taken into account in the monthly payment decision concerning the expenditure effected by the paying agencies of the Member States for October 2014, in accordance with Article 18(3) of Regulation (EU) No 1306/2013 and to any deductions and supplementary payments to be made in accordance with Article 18(4) of that Regulation or to any decisions which will be taken within the framework of the clearance of accounts procedure. (10) In accordance with Article 169(3) of Regulation (EU, Euratom) No 966/2012 the non-committed appropriations may be carried over to the following financial year only. It is therefore appropriate for the Commission to determine eligibility dates for the expenditure of the Member States in relation to the reimbursement in accordance with Article 26(5) of Regulation (EU) No 1306/2013, taking into account the agricultural financial year as defined in Article 39 of that Regulation. (11) In order to take into account the short time span between the communication of the execution of 2014 EAGF appropriations under shared management for the period from 16 October 2013 to 15 October 2014 by the Member States and the need to apply this Regulation from 1 December 2014, this Regulation should enter into force on the date of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The amounts of the appropriations that will be carried over from financial year 2014 in accordance with Article 169(3) of Regulation (EU, Euratom) No 966/2012 and that in accordance with Article 26(5) of Regulation (EU) No 1306/2013 are made available to the Member States for the reimbursement to the final recipients who are subject, in financial year 2015, to the adjustment rate in accordance with Commission Implementing Regulation (EU) No 1227/2014 (7) are laid down in the Annex to this Regulation. The amounts that will be carried over are subject to the carry-over decision of the Commission in accordance with the fifth subparagraph of Article 169(3) of Regulation (EU) No 966/2012. Article 2 Member States' expenditure in relation to the reimbursement of the appropriations carried over shall only be eligible for Union financing if the relevant amounts have been paid to the beneficiaries before 16 October 2015. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 December 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 2014. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 549. (2) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). (3) Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (OJ L 209, 11.8.2005, p. 1). (4) Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers (OJ L 30, 31.1.2009, p. 16). (5) Financial discipline does not apply in Bulgaria, Croatia and Romania in accordance with Article 8(2) of Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (OJ L 347, 20.12.2013, p. 608). (6) Council Regulation (EU) No 1181/2013 of 19 November 2013 fixing an adjustment rate to direct payments provided for in Council Regulation (EC) No 73/2009 in respect of calendar year 2013 and repealing Commission Implementing Regulation (EU) No 964/2013 (OJ L 313, 22.11.2013, p. 13). (7) Commission Implementing Regulation (EU) No 1227/2014 of 17 November 2014 fixing an adjustment rate for direct payments provided for in Council Regulation (EC) No 73/2009 in respect of calendar year 2014 and repealing Commission Implementing Regulation (EU) No 879/2014 (OJ L 331, 18.11.2014, p. 6). ANNEX Amounts available for reimbursement of appropriations carried over (EUR) Belgium 13 551 741 Czech Republic 21 168 544 Denmark 23 196 648 Germany 125 613 712 Estonia 1 999 607 Ireland 27 196 811 Greece 35 594 447 Spain 110 713 618 France 193 513 120 Italy 71 006 784 Cyprus 689 016 Latvia 2 262 601 Lithuania 6 011 809 Luxembourg 813 093 Hungary 26 861 237 Malta 64 499 Netherlands 19 962 029 Austria 13 848 862 Poland 36 451 389 Portugal 13 001 479 Slovenia 1 777 463 Slovakia 8 891 177 Finland 11 301 184 Sweden 15 739 925 United Kingdom 86 964 834